DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-16 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 07/18/2022.

	
Drawings
	The drawing objections made in the Non-Final Rejection on 03/29/2022 are withdrawn in light of the amendments to the Figures filed on 07/18/2022.

	
Claim Objections
	The claim objections made in the Non-Final Rejection on 03/29/2022 are withdrawn in light of the amendments to the claims filed on 07/18/2022.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khambete (US 9902609 B2).
In regards to Claim 1, Khambete teaches: A cushioning structure (Col 2 Lines 63-67) comprising a first layer (40a – Fig. 9, see annotated Fig. 9.1 below) of a three-dimensional structured mat (Col 2 Lines 54-55) of extruded entangled filaments (62 – Fig. 10B, Col 5 Lines 40-46), a second layer (40a – Fig. 9, see annotated Fig. 9.1 below) of a three-dimensional structured mat (Col 2 Lines 54-55) of extruded entangled filaments (62, Col 5 Lines 40-46) and an intermediate layer (38a – Fig. 9) between the first layer and the second layer (Fig. 9), wherein at least one of the first layer and the second layer is provided by extruding polymeric filaments (Col 5 Lines 47-55) and collecting the extruded filaments into a three-dimensional structure (Col 2 Lines 54-55 and Col 5 Lines 40-43) by allowing the filaments to bend (*62 shown bent in Fig. 10B), to entangle (Col 5 Lines 48-55) and to come into contact with each other (*62 comes into contact with several other filaments in Fig. 10B) by collecting the filaments onto a profiled surface (see annotated Fig. 9.1 below), which defines the structure of the at least one of the first layer and the second layer (see annotated Fig. 9.1 below), and the at least one of the first layer and the second layer is shaped into a three- dimensional form which comprises hills and valleys (see annotated Fig. 9.2 below), hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.  
Khambete however does not explicitly teach, “hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.”, however, it would have been an obvious matter of design choice to select the shape of the layers into a three-dimensional form from one of the varying shapes above, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Additionally, it is to be noted with the various shapes recited there is no criticality with the form and would not modify the intended use or functionality of the instant invention as disclosed. 

    PNG
    media_image1.png
    478
    1132
    media_image1.png
    Greyscale

Annotated Fig. 9.1 from Khambete


    PNG
    media_image2.png
    528
    997
    media_image2.png
    Greyscale

Annotated Fig. 9.2 from Khambete

In regards to Claim 2, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in X-direction (see annotated Fig. 10A.1 below). 

    PNG
    media_image3.png
    358
    772
    media_image3.png
    Greyscale

Annotated Fig. 10A.1 from Khambete
In regards to Claim 3, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in Y- direction and/or in Z-direction (see annotated Fig. 10A.2 below).  

    PNG
    media_image4.png
    397
    741
    media_image4.png
    Greyscale

Annotated Fig. 10A.2 from Khambete

In regards to Claim 4, Khambete teaches:  The cushioning structure according to claim 2, wherein the one or more first zones of the first layer and/or second layer have a residual thickness of at least 70 % of the initial thickness (see note #1 below) after 1000 repeated compression cycles (Col 1 Lines 26-35 and Col 1 Lines 44-60 – see note #1 below) and-2-Application No. 16/610,750 a residual indentation hardness at 25% compression of at least 70 % of the initial indentation hardness (Col 1 Lines 26-35 – see note #1 below) after 1000 repeated compression cycles (Col 1 Lines 26-35 and Col 1 Lines 44-60 – see note #1 below) and an air permeability of at least 10 1/(m2. s) at 200 Pa and a pneumatic gradient of 0.5 (Col 1 Lines 26-35 - see note #1 below).  
Note #1: As stated from Khambete, “the feel of foam cushions is very customizable” (Col 1 Line 26). As such, variable thickness, hardness and air permeability values can be created based off a user’s needs and preference.
Khambete discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as tensile/compression testing for beds along with air permeability testing is common in cushioning structures that must withstand use overtime along with comfortability with cooling or heating fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 5, Khambete teaches:  The cushioning structure according to claim 1, wherein the intermediate layer has an air permeability of at least 10 1/(m2. s) at 200 Pa and a pneumatic gradient of 0.5 (see note below).  
Khambete discloses the claimed invention except for the testing of air permeability relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as air permeability testing is common in cushioning structures that must withstand use overtime along with comfortability with cooling or heating fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 6, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer, the second layer and the intermediate layer have a pressure redistribution capability (Col 1 Lines 26-35, Col 4 Lines 39-41, and Col 6 Lines 26-27, see note #2 below).  
Note #2: A user is capable of utilizing the cushion therefore, a downward compression force and redistribution of that compression is considered to be an obvious component as foam cushions are well known to exhibit an acceptable comfort or support factor and stated from the prior art of Khambete.

In regards to Claim 7, Khambete teaches:  The cushioning structure according to claim 2, wherein the one or more first zones of the first layer and/ or second layer have an initial modulus less than 50 kPa (see note below), and one or more second zones having an initial modulus which is higher than the initial modulus of the one or more first zones (Col 1 Lines 25-35).  
Khambete discloses the claimed invention except for the testing of the pressure of the layers. It would have been obvious to modify the densities of the materials used to form the first/second layers (as suggested by Khambete [col 1, lines [25-35]) to achieve the claimed difference in initial moduluses of the first and second zone for beds with specific pressure or ranges is common in cushioning structures that must withstand use overtime comfortability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 8, Khambete teaches: The cushioning structure according to claim 2, wherein the one or more first zones of the first layer and/or second layer comprises a three- dimensional structured mat of extruded filaments (Col 5 Lines 47-55) comprising extruded filaments shaped into a three-dimensional form comprising hills and valleys (see annotated Fig. 9.2 above), hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere. 
Khambete however does not explicitly teach, “hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.”, however, it would have been an obvious matter of design choice to select the shape of the layers into a three-dimensional form from one of the varying shapes above, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Additionally, It is to be noted with the various shapes recited there is no criticality with the form and would not modify the intended use or functionality of the instant invention as disclosed. 

In regards to Claim 9, Khambete teaches: The cushioning structure according to claim 8, wherein the one or more first zones comprise extruded filaments shaped into different three-dimensional forms, wherein the three-dimensional forms can comprise different heights (Col 5 Lines 1-9, see note #3 below).  
Note #3: Based on the range of core and topper thickness and manufactured heights a wide variety of combinations can be considered, therefore, a wide variety of heights will be able to be achieved based on a user’s specified needs and/or preferences. Additionally, It is to be noted that there is no specified with the height recited, as such, there is no criticality with the dimension and would not modify the intended use or functionality of the instant invention as disclosed.

In regards to Claim 10, Khambete teaches: The cushioning structure according to claim 1, wherein the filaments of the three-dimensional structured mat of extruded entangled filaments are thermally bonded (Col 5 Lines 44-48) or interpenetrated melt-bonded at their crossing points.  

In regards to Claim 11, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer comprise a thermoplastic elastomeric polymer (Col 5 Lines 44-50 and claim 10 “wholly polymer”, Abstract, “core made of a polymer material”).  

In regards to Claim 12, Khambete teaches:  The cushioning structure according to claim 11, wherein the first layer and/or the second layer and/or the intermediate layer comprises at least 50 wt.% of a polymer (Col 2 Lines 19-23).  
Khambete discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values for a weight of a material is common adjustment in the cushioning structures that must withstand use overtime for comfortability purposes. Adjusting the weight to a certain percentage would be user preference therefore it is a common adjustment in the sense of personal use, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 13, Khambete teaches:  The cushioning structure according to claim 1, wherein the cushioning structure comprises [one or more further layers] which are selected from the group consisting of a V-lapped nonwoven layer, a three-dimensional woven fabric, a three-dimensional knitted fabric, a three-dimensional random mat of entangled filaments (62 – Fig. 10B and Col 5 Lines 44-55), a three-dimensional structured mat of extruded filaments, a 3D-printed material and/or a honeycomb structure.  
Khambete discloses the claimed invention except for the one or more further layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, since it has been held at mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In regards to Claim 14, Khambete teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer are thermally (Col 5 Lines 44-55), chemically or mechanically bonded together.

In regards to Claim 16, Khambete teaches:  The cushioning structure according to claim 1, wherein the cushioning structure is a mattress (Col 2 Lines 63-67), a topper or overlay for a mattress, a cushion to support individual body parts in both lying and sitting positions, a seating cushion, a protective body cushion, or a shockpad in sport fields.  

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khambete (US 9902609 B2) in view of Tsiarkezos (US 20080166532 A1)
In regards to Claim 15, Khambete teaches: The cushioning structure according to claim 1, but does not explicitly teach: wherein the intermediate layer is selected from the group consisting of a woven, a meltblown nonwoven, a carded nonwoven, an air laid nonwoven, a wet laid nonwoven, a knitted fabric, a net, a scrim and a two-dimensional mat of extruded entangled filaments.  
Tsiarkezos teaches: wherein the intermediate layer is selected from the group consisting of a woven, a meltblown nonwoven, a carded nonwoven, an air laid nonwoven, a wet laid nonwoven, a knitted fabric, a net, a scrim and a two-dimensional mat of extruded entangled filaments (Para 0033 – “woven, knit, batts of carded fibers, air-laid fiber fats”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the type of intermediate layer material from Tsiakezos to be of several different selections as Khambete teaches a broad material of a polymer batt which could be made of any type of material (Col 1 Line 57-60 and Col 6 Lines 11-13). The combination is justified as Tsiakezos discloses the utilization of the fabric on mattress wherein the material could be of various materials. Various materials are commonly utilized on mattress to allow for versatility and cross-functionality for the intended user. 

Response to Arguments
	Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Argument 1:
The Office Action rejects claims 1-14 and 16 under 35 U.S.C. § 103 over Khambete (US 9,902,609). Applicant respectfully traverses the rejection. 
	Claim 1 recites 

“at least one of the first layer and the second layer is provided by extruding polymeric filaments and collecting the extruded filaments into a three- dimensional structure by allowing the filaments to bend, to entangle and to come into contact with each other by collecting the filaments onto a profiled surface, which defines the structure of the at least one of the first layer and the second layer.” 

The Office Action cites Khambete at col. 5, lns. 40-43 and 47-55 as allegedly disclosing extruding polymeric filaments and collecting the extruded filaments into a three- dimensional structure. 
	The cited portions of Khambete discuss the netted layer 40a of Fig. 10.  

"An example of the netted layer 40a is disclosed in U.S. Pat. Nos. 7,625,629 and 7,993,734 to Takaoka." Khambete col. 5, lns. 56-57. 

US 7,625,629 is similar to Takaoka (US 2016/0263802) cited in the prior Office Action in that surfaces of the assembly of elements are contacted and compressed. See, e.g., col 7, lns. 45-47 ("a pair of surfaces of a large width and one side surface are forcibly molded by endless conveyors"). Thus the deficiencies noted regarding Takaoka in the prior Amendment are also applicable there. 

Argument 2:
-8-Application No. 16/610,750Also, Khambete discloses that the profiled shape of the three-dimensional netted material of the topper material is obtained by a tufting process where the thickness of the originally flat cushion (see Fig. 10A) is locally reduced by inserting tufts. Khambete col. 3, lns. 59-65. The tufts are bodies extending between opposing heads, extending through the cushion to the opposing surfaces. See, e.g., ref. 33 in Figs. 6 and 9. These tufts reduce the thickness (or height) of the cushion locally and thereby create a profiled surface in the topper material. 

Tufting causes the profiled surface. Tufting is not "extruding polymeric filaments and collecting the extruded filaments into a three-dimensional structure by allowing the filaments to bend, to entangle and to come into contact with each other by collecting the filaments onto a profiled surface" according to claim 1. 

The Office Action alleges that elements of the three-dimensional form of claim 1 would have been obvious matter of design choice. Office Action p. 7. This does not overcome the deficiency noted above. Therefore claim 1 would not have been obvious in view of Khambete. 

Examiner’s Arguments:
	Argument 1:
In regards to the arguments shown above from the Applicant, none of them are properly in reference to the rejection as filed. The Applicant specifically points to Claim 1 which is shown to recite the following (duplicated below):
“at least one of the first layer and the second layer is provided by extruding polymeric filaments and collecting the extruded filaments into a three- dimensional structure by allowing the filaments to bend, to entangle and to come into contact with each other by collecting the filaments onto a profiled surface, which defines the structure of the at least one of the first layer and the second layer.” 

The Applicant does properly begin their argument by citing the correct citation (Khambete at col. 5, lns. 40-43 and 47-55, see below) from the Non-Final Office Action (OA) filed on 03/29/2022. As such, Khambete states the following from that column and line of the prior art: 
COL 5 LINES 40-43 “In a further embodiment of this disclosure, a cushion 136a includes a netted topper layer 40a provided by a three-dimensional netted material, as illustrated in FIG. 9,”

COL 5 LINES 47-55 “In this way, the thermoplastic resin filaments 62 are randomly entangled with one another, and provide a layer, such as the netted layer 40a of FIG. 10A. The random entangling of the resin filaments 62 provides substantial spacing, or gaps, between the filaments, which in turn provides the netted layer 40a with increased breathability without compromising qualities such as resiliency, fire-resistance, and the overall performance of the cushion.”

At no point did the Examiner, reference, cite or point towards Line 56 which includes a further citation of prior art US Patent No. 7,625,629 and 7,993,734. Rather the examiner focused their rejection on the Col and Lines addressed above. The rejection from Claim 1 is reproduced below to further show that the area of rejection did not include the last paragraph in Col 5:
“at least one of the first layer and the second layer is provided by extruding polymeric filaments (Col 5 Lines 47-55) and collecting the extruded filaments into a three-dimensional structure (Col 2 Lines 54-55 and Col 5 Lines 40-43) by allowing the filaments to bend (*62 shown bent in Fig. 10B), to entangle (Col 5 Lines 48-55) and to come into contact with each other (*62 comes into contact with several other filaments in Fig. 10B) by collecting the filaments onto a profiled surface (see annotated Fig. 9.1 below), which defines the structure of the at least one of the first layer and the second layer”

It is made noted that the ‘extruding polymeric filaments’ currently provided are read by the prior art. As stated in Col 5 Lines 47-55: ‘resin filaments 62 are randomly entangled with one another, and provide a layer, such as the netted layer 40a of Fig. 10A’. It is noted that to entangle as provide is to ‘create objects of a fixed cross-sectional profile by pushing material through a die of the desired cross section’. As such Figs. 10A (and fig. 10B as noted in Fig. 10A) show the pushing of the filaments (aka pushing of material) in a horizontal direction. This pushing shows to be contained within a specific or specified portion (aka desired cross section) of the netted layer 40a. Further providing the netted topper layer 40a which is a three-dimensional material.

	Argument  2:
Additionally, Col 3 Lines 59-65 is addressed and referenced in the Applicant’s Arguments however, was not used in the Examiner’s rejection. The Applicant references that the tufts or tufting is to reduce the height or thickness rather the Examiner’s rejection to Claim 1 does not explicitly point to the tufts or tufting. Even if “tufting” produces the profiled surface in Khambete, this is not specifically excluded by the claim as currently written (the Examiner notes that this is a comprising claim and is therefore open-ended to additional recited structure and steps taught in the prior art). All structural elements of claim 1 are currently met by the prior art, see above Col 5 Lines 47-55: ‘resin filaments 62 are randomly entangled with one another, and provide a layer, such as the netted layer 40a of Fig. 10A’. Further, regarding the claim language of: “by collecting the filaments onto a profiled surface…,” this may imply the surface has already been “profiled” and as such, Khambete’s use of tufts would by nature, collect the existing filaments (as taught by Khambete in col. 5, lines 47-55) onto a profiled surface and further meet the existing claim language.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                       

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/4/2022